DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 03/29/2019. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statements
The Information Disclosure Statements submitted on 03/29/2019 and 10/28/2020 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference character 400 that is mentioned in the description (¶ 65).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description (all found in FIG. 2):
225c
225e
230a
230b
230c
235a
235b
235c
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
Specification
The disclosure is objected to because of the following informalities:
“which was filed on filed on” should read “which was filed on” (¶ 2).
“runway 32” should read “runway 13” (¶ 74).
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informality:
“The system of claim 7” should read “The system of claim 8.”
For examination purposes, claim 14 is interpreted as if it reads “The system of claim 8.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 8, and 15:
Step 1: Claim 1 is directed towards a method for detecting and avoiding loss of separation between vehicles. Claim 8 is directed towards the corresponding system, and claim 15 is directed towards the corresponding non-transitory computer-readable medium.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of detecting and avoiding loss of separation between vehicles. This abstract idea is described at least in claims 1, 8, and 15 as evaluating real-time data associated with a vehicle-of-interest to form encounter models, and monitoring encounter models to detect anomalies. These steps fall into the mental processes grouping of abstract ideas, as they include evaluating data and monitoring encounter models, which could be done in the human mind with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, if not for the recitation of generic computing components.
With respect to claims 1, 8, and 15, other than the recitations of “a memory,” “a processor,” and a “non-transitory computer-readable medium,” nothing in the steps of evaluating real-time data associated with a vehicle-of-interest and monitoring encounter models to detect anomalies precludes the idea from practically being performed in the human mind. For example, if not for the recitation of “a memory,” “a processor,” and a “non-transitory computer-readable medium,” the claims encompass a human operator manually evaluating the data and monitoring the encounter models with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites obtaining a model access function and real-time data and transmitting an alert when anomalies are detected, which is insignificant extra solution activity, as the steps simply gather or output data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Claim 8 recites a processor, which is a generic computer that is simply employed as a tool to perform the forming and monitoring encounter models steps of the abstract idea (see MPEP 2106.05(f)). 
Claim 15 recites a non-transitory computer-readable medium including instructions and a processor which are generic computer components that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 15 also recites obtaining a model access function and real-time data and transmitting an alert when anomalies are detected, which is insignificant extra solution activity, as the steps simply gather or output data necessary to perform the abstract idea. Similarly, the recited the recited storage in claim 15 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, the claims are not patent-eligible.
Regarding claims 3-6, 10-13, and 17-19:
Dependent claims 3-6, 10-13, and 17-19 only recite limitations further defining the mental process and recite further data gathering and insignificant extra-solution activity. These limitations are considered 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-10,019,903-B2), hereinafter Lee, in view of Rahimi et al. (US-2020/0307564-A1), hereinafter Rahimi.
Regarding claim 1:
		Lee discloses the following limitations:
“evaluating the real-time data associated with the vehicle-of-interest to form encounter models.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, and col. 5 ll. 17-44, which disclose that the system continuously gathers new data and calculates collision risks for possible vehicle routes.)
“monitoring the encounter models with the model access function of the vehicle interaction machine learning model to detect real-time anomalies.” (See at least Lee col. 1 ll. 35-63, which disclose that the system detects whether vehicle signals are abnormal, and continuously assesses the collision risks for possible vehicle routes.)
“and in response to detecting a real-time anomaly, transmitting an alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1 and 8, which disclose that the system issues warning messages with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” The warning message and the “abnormal vehicle” read on the “alert” and the “real-time anomaly” in the claim recitation, respectively.)
Note that the encounter models have been interpreted in line with ¶ 47 of the instant specification. The encounter models are interpreted as selected vehicle interactions that are chosen and monitored based on an algorithm, which can include determining the distance between vehicles to assess the risk of collision.
Lee does not explicitly disclose the following limitations. However, Rahimi does teach these limitations:
“obtaining a model access function of a vehicle interaction machine learning model.” (See at least Rahimi ¶¶ 40 and 55-56, which disclose a “behavior planning and collision detection system” that “can predict a trajectory/behavior for each of the plurality of mobile agents using one or more predictive models and simulations.”)
“obtaining real-time data associated with a vehicle-of-interest.” (See at least Rahimi ¶¶ 40 and 55, which disclose using live vehicle data for the predictive behavioral models.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the abnormal vehicle avoidance system discloses by Lee by using real-time data and creating a vehicle interaction model as taught by Rahimi, because “having an accurate location of each vehicle on a road network and detecting obstacles that can collide with the vehicle is important” in making improvements to collision avoidance systems (see at least Rahimi ¶ 3).
Regarding claim 2:
	Lee in combination with Rahimi discloses the “method of claim 1,” and Lee further discloses the following limitations:
“identifying vehicle interactions between vehicles based on vehicle interaction data stored in a historical database.” (See at least Lee col. 1 l. 64-col. 2 l. 6, col. 5 ll. 17-44, and col. 11 ll. 46-64, which disclose that the historical data is used to predict possible routes for each of the vehicles. The predicted vehicle routes read on the “vehicle interactions” in the claim limitation.)
“identifying a risk of encounter between two or more selected vehicles based on the identified vehicle interactions.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that “the collision risk value for every route can be estimated.” The “collision risk value” reads on the “risk of encounter” in the claim recitation.)
“and training the vehicle interaction machine learning model to predict future vehicle interactions based on the identified vehicle interactions and the identified risk of encounter between the two or more selected vehicles.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts different possible routes and assesses the collision risk value for each route. The predicted routes read on the “future vehicle interactions” and the “collision risk value” reads on the “risk of encounter.”)
Regarding claim 3:

“wherein the real-time data comprises at least one of current trajectory data, current vehicle data, current route data, current location data, or current weather data associated with the vehicle-of-interest.” (See at least Lee col. 1 l. 64-col. 2 l. 6, which disclose that the vehicle information data includes “a vehicle location,” among other information. The vehicle location data reads on the “current location data” in the claim recitation.)
“and the transmitting the alert includes transmitting a recommended course of action with the alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that the warning messages are issued with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the “recommended course of action” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the real-time data comprising “at least one of current trajectory data, current vehicle data, current route data, current location data, or current weather data associated with the vehicle-of-interest” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current location data” has been addressed here, the claim is still rejected in its entirety. 
Regarding claim 4:
	
“generating a plurality of vehicle interactions based on the real-time data.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts routes for each of the vehicles based on the vehicle data, and assesses a collision risk for each possible route.)
“and selecting at least one vehicle interaction as the encounter models.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that the system chooses the “available route” with the lowest “collision risk value as the recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the selected vehicle interaction in the claim limitation.)
Regarding claim 5:
Lee in combination with Rahimi discloses the “method of claim 4,” and Lee further discloses “wherein the generated plurality of vehicle interactions includes: permutations of the vehicle-of-interest with respect to a plurality of vehicles in a region and associated data from one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data.” (See at least Lee col. 1 l. 64-col. 2 l. 6, col. 5 ll. 17-44, and col. 11 ll. 46-64, which disclose that the system continuously predicts possible vehicle routes and collision risks based on vehicle information, which includes “a vehicle location,” among other information. The predicted vehicle routes read on the “permutations of the vehicle-of-interest,” and the “vehicle location” reads on the “current location data.”)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the associated data comprising “one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data” is treated as an alternative limitation. The applicant has elected to use “one or a 
	Regarding claim 6:
Lee in combination with Rahimi discloses the “method of claim 4,” and Lee further discloses the following limitations:
“wherein the selecting the at least one vehicle interaction as the encounter models is based on a selection algorithm.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 11 ll. 46-64, and FIG. 1-3 and 8, which disclose that the system uses an algorithm of assessing data, predicting possible vehicle routes, assessing the collision risk for each of those possible routes, and choosing one recommended route with the lowest collision risk value.)
“and the selection algorithm is based on one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, and/or one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data.” (See at least Lee col. 1 ll. 35-46, col. 1 l. 64-col. 2 l. 6, and col. 5 ll. 17-44, which disclose that the vehicle information data which is used in the algorithm includes “a vehicle location,” among other information. The vehicle location reads on the “current location data” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, the selection algorithm being based on “one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, and/or one or a combination of the current trajectory data, the current vehicle data, the current 
Regarding claim 8:
	Lee discloses the following limitations:	
“evaluating the real-time data associated with the vehicle-of-interest to form encounter models.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, and col. 5 ll. 17-44, which disclose that the system continuously gathers new data and calculates collision risks for possible vehicle routes.)
“monitoring the encounter models with the model access function of the vehicle interaction machine learning model to detect real-time anomalies.” (See at least Lee col. 1 ll. 35-63, which disclose that the system detects whether vehicle signals are abnormal, and continuously assesses the collision risks for possible vehicle routes.)
“and in response to detecting a real-time anomaly, transmitting an alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1 and 8, which disclose that the system issues warning messages with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” The warning message and the “abnormal vehicle” read on the “alert” and the “real-time anomaly” in the claim recitation, respectively.)
Note that the encounter models have been interpreted in line with ¶ 47 of the instant specification. The encounter models are interpreted as selected vehicle interactions that are 
Lee does not explicitly disclose the following limitations. However, Rahimi does teach these limitations:
“a memory storing instructions.” (See at least Rahimi ¶¶ 6, 16, 19-20, 22-23, and 61, which disclose a system memory with storage.)
“and a processor executing the instructions to perform a process.” (See at least Rahimi ¶¶ 4, 6, 16, 20, 23, 32-33, 60, and FIG. 2, which disclose a processor that is capable of performing a collision behavior recognition and avoidance process.)
“obtaining a model access function of a vehicle interaction machine learning model.” (See at least Rahimi ¶¶ 40 and 55-56, which disclose a “behavior planning and collision detection system” that “can predict a trajectory/behavior for each of the plurality of mobile agents using one or more predictive models and simulations.”)
“obtaining real-time data associated with a vehicle-of-interest.” (See at least Rahimi ¶¶ 40 and 55, which disclose using live vehicle data for the predictive behavioral models.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the abnormal vehicle avoidance system discloses by Lee by using real-time data and creating a vehicle interaction model as taught by Rahimi, because “having an accurate location of each vehicle on a road network and detecting obstacles that can collide with the vehicle is important” in making improvements to collision avoidance systems (see at least Rahimi ¶ 3).
Regarding claim 9:

“identifying vehicle interactions between vehicles based on vehicle interaction data stored in a historical database.” (See at least Lee col. 1 l. 64-col. 2 l. 6, col. 5 ll. 17-44, and col. 11 ll. 46-64, which disclose that the historical data is used to predict possible routes for each of the vehicles. The predicted vehicle routes read on the “vehicle interactions” in the claim limitation.)
“identifying a risk of encounter between two or more selected vehicles based on the identified vehicle interactions.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that “the collision risk value for every route can be estimated.” The “collision risk value” reads on the “risk of encounter” in the claim recitation.)
“and training the vehicle interaction machine learning model to predict future vehicle interactions based on the identified vehicle interactions and the identified risk of encounter between the two or more selected vehicles.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts different possible routes and assesses the collision risk value for each route. The predicted routes read on the “future vehicle interactions” and the “collision risk value” reads on the “risk of encounter.”)
Regarding claim 10:
Lee in combination with Rahimi discloses the “system of claim 8,” and Lee further discloses the following limitations:
“wherein the real-time data associated with the vehicle-of-interest comprises at least one of current trajectory data, current vehicle data, current route data, “a vehicle location,” among other information. The vehicle location data reads on the “current location data” in the claim recitation.)
“and the transmitting the alert includes transmitting a recommended course of action with the alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that the warning messages are issued with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the “recommended course of action” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the real-time data comprising “at least one of current trajectory data, current vehicle data, current route data, current location data, or current weather data” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current location data” has been addressed here, the claim is still rejected in its entirety. 
Regarding claim 11:
Lee in combination with Rahimi discloses the “system of claim 10,” and Lee further discloses the following limitations:
“generating a plurality of vehicle interactions based on the real-time data.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts routes for each of the vehicles based on the vehicle data, and assesses a collision risk for each possible route.)
“and selecting at least one vehicle interaction as the encounter models.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that the system chooses the “available route” with the lowest “collision risk value as the recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the selected vehicle interaction in the claim limitation.)
Regarding claim 12:
Lee in combination with Rahimi discloses the “system of claim 11,” and Lee further discloses “wherein the generated plurality of vehicle interactions includes: permutations of the vehicle-of-interest with respect to a plurality of vehicles in a region and associated data from one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data.” (See at least Lee col. 1 l. 64-col. 2 l. 6, col. 5 ll. 17-44, and col. 11 ll. 46-64, which disclose that the system continuously predicts possible vehicle routes and collision risks based on vehicle information, which includes “a vehicle location,” among other information. The predicted vehicle routes read on the “permutations of the vehicle-of-interest,” and the “vehicle location” reads on the “current location data.”)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, the associated data comprising “one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data” is treated as an alternative limitation. The applicant has elected to use “one or a combination of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current location data” has been addressed here, the claim is still rejected in its entirety. 
	Regarding claim 13:

“wherein the selecting the at least one vehicle interaction as the encounter models is based on a selection algorithm.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 11 ll. 46-64, and FIG. 1-3 and 8, which disclose that the system uses an algorithm of assessing data, predicting possible vehicle routes, assessing the collision risk for each of those possible routes, and choosing one recommended route with the lowest collision risk value.)
“and the selection algorithm is based on one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, and/or one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data.” (See at least Lee col. 1 ll. 35-46, col. 1 l. 64-col. 2 l. 6, and col. 5 ll. 17-44, which disclose that the vehicle information data which is used in the algorithm includes “a vehicle location,” among other information. The vehicle location reads on the “current location data” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 13, consistent with the specification, the selection algorithm being based on “one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, and/or one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data” is treated as an alternative limitation. The applicant has elected to use “one or more of… and/or one or a combination of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the 
Regarding claim 15:
	Lee discloses the following limitations:
“evaluating the real-time data associated with the vehicle-of-interest to form encounter models.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, and col. 5 ll. 17-44, which disclose that the system continuously gathers new data and calculates collision risks for possible vehicle routes.)
“monitoring the encounter models with the model access function of the vehicle interaction machine learning model to detect real-time anomalies.” (See at least Lee col. 1 ll. 35-63, which disclose that the system detects whether vehicle signals are abnormal, and continuously assesses the collision risks for possible vehicle routes.)
“and in response to detecting a real-time anomaly, transmitting an alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1 and 8, which disclose that the system issues warning messages with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” The warning message and the “abnormal vehicle” read on the “alert” and the “real-time anomaly” in the claim recitation, respectively.)
Note that the encounter models have been interpreted in line with ¶ 47 of the instant specification. The encounter models are interpreted as selected vehicle interactions that are chosen and monitored based on an algorithm, which can include determining the distance between vehicles to assess the risk of collision.

“A non-transitory computer-readable medium storing instructions that, when executed by processor, cause the processor to perform a method for detecting and avoiding loss of separation between vehicles.” (See at least Rahimi ¶¶ 2, 4, 6-7, 20, 32-33, 60-62, and FIG. 2, which disclose “a computer readable storage medium for performing a method for collision avoidance by a vehicle.”)
“obtaining a model access function of a vehicle interaction machine learning model.” (See at least Rahimi ¶¶ 40 and 55-56, which disclose a “behavior planning and collision detection system” that “can predict a trajectory/behavior for each of the plurality of mobile agents using one or more predictive models and simulations.”)
“obtaining real-time data associated with a vehicle-of-interest.” (See at least Rahimi ¶¶ 40 and 55, which disclose using live vehicle data for the predictive behavioral models.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the abnormal vehicle avoidance system discloses by Lee by using real-time data and creating a vehicle interaction model as taught by Rahimi, because “having an accurate location of each vehicle on a road network and detecting obstacles that can collide with the vehicle is important” in making improvements to collision avoidance systems (see at least Rahimi ¶ 3).
Regarding claim 16:
Lee in combination with Rahimi discloses the “non-transitory computer-readable medium of claim 15,” and Lee further discloses the following limitations:
“identifying vehicle interactions between vehicles based on vehicle interaction data stored in a historical database.” (See at least Lee col. 1 l. 64-col. 2 l. 6, col. 5 ll. 17-44, and col. 11 ll. 46-64, which disclose that the historical data is used to predict possible routes for each of the vehicles. The predicted vehicle routes read on the “vehicle interactions” in the claim limitation.)
“identifying a risk of encounter between two or more selected vehicles based on the identified vehicle interactions.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that “the collision risk value for every route can be estimated.” The “collision risk value” reads on the “risk of encounter” in the claim recitation.)
“and training the vehicle interaction machine learning model to predict future vehicle interactions based on the identified vehicle interactions and the identified risk of encounter between the two or more selected vehicles.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts different possible routes and assesses the collision risk value for each route. The predicted routes read on the “future vehicle interactions” and the “collision risk value” reads on the “risk of encounter.”)
Regarding claim 17:
Lee in combination with Rahimi discloses the “non-transitory computer-readable medium of claim 15,” and Lee further discloses the following limitations:
“wherein the real-time date associated with the vehicle-of-interest comprises at least one of current trajectory data, current vehicle data, current route data, current location data, or current weather data.” (See at least Lee col. 1 l. 64-col. 2 l. 6, which disclose that the vehicle information data includes “a vehicle location,” among other information. The vehicle location data reads on the “current location data” in the claim recitation.)
“and the transmitting the alert includes transmitting a recommended course of action with the alert.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that the warning messages are issued with a “recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the “recommended course of action” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 17, consistent with the specification, the real-time data comprising “at least one of current trajectory data, current vehicle data, current route data, current location data, or current weather data” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current location data” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 18:
Lee in combination with Rahimi discloses the “non-transitory computer-readable medium of claim 17,” and Lee further discloses the following limitations:
“generating a plurality of vehicle interactions based on the real-time data.” (See at least Lee col. 5 ll. 17-44 and col. 11 ll. 46-64, which disclose that the system continuously predicts routes for each of the vehicles based on the vehicle data, and assesses a collision risk for each possible route.)
“and selecting at least one vehicle interaction as the encounter models.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, and FIG. 1-3 and 8, which disclose that “available route” with the lowest “collision risk value as the recommended route for the nearby vehicle to avoid the abnormal vehicle.” This recommended route reads on the selected vehicle interaction in the claim limitation.)
Regarding claim 19:
Lee in combination with Rahimi discloses the “non-transitory computer-readable medium of claim 18,” and Lee further discloses the following limitations:
“wherein the selecting the at least one vehicle interaction as the encounter models is based on a selection algorithm.” (See at least Lee col. 1 ll. 35-46, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 11 ll. 46-64, and FIG. 1-3 and 8, which disclose that the system uses an algorithm of assessing data, predicting possible vehicle routes, assessing the collision risk for each of those possible routes, and choosing one recommended route with the lowest collision risk value.)
“and the selection algorithm is based on one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, and/or one or a combination of the current trajectory data, the current vehicle data, the current route data, the current location data, or the current weather data.” (See at least Lee col. 1 ll. 35-46, col. 1 l. 64-col. 2 l. 6, and col. 5 ll. 17-44, which disclose that the vehicle information data which is used in the algorithm includes “a vehicle location,” among other information. The vehicle location reads on the “current location data” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 19, consistent with the specification, the selection algorithm being based on “one or more of distance between the vehicle-of-interest and other vehicles, speed of the vehicle-of-interest and the other vehicles, .
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in combination with Rahimi as applied to claims 1, 8, and 15 above, and further in view of Ricci et al. (US-2014/0309814-A1), hereinafter Ricci.
Regarding claim 7:
	Lee in combination with Rahimi discloses the “method of claim 1,” and further discloses “updating underlying vehicle interactions of the encounter models based on the real-time data.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 7 ll. 8-29, and col. 11 ll. 46-64, which disclose that the system continuously uses new vehicle information to predict possible vehicle routes and associated collision risks with each possible route.)
	Lee in combination with Rahimi does not explicitly disclose “detecting a real-time anomaly when a policy of the vehicle interaction machine learning model selects a trajectory that differs from that of a current trajectory of the vehicle-of-interest with respect to one or more other vehicles in the encounter model.” However, Ricci does teach this limitation. (See at least Ricci ¶¶ 117, 123-124, and 650-651, which disclose that “the second vehicle detects the anomaly based on a deviation from a planned route of travel.” This “deviation from a planned route of travel” reads on the selected trajectory being different from the current trajectory, as recited in the claim limitation.)
“directions to avoid the accident or emergency” (see at least Ricci ¶¶ 117-118).
Regarding claim 14:
Lee in combination with Rahimi discloses the “system of claim [8],” and Lee further discloses “updating underlying vehicle interactions of the encounter models based on the real-time data.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 7 ll. 8-29, and col. 11 ll. 46-64, which disclose that the system continuously uses new vehicle information to predict possible vehicle routes and associated collision risks with each possible route.)
Lee in combination with Rahimi does not explicitly disclose “detecting a real-time anomaly when a policy of the vehicle interaction machine learning model selects a trajectory that differs from that of a current trajectory of the vehicle-of-interest with respect to one or more other vehicles in the encounter model.” However, Ricci does teach this limitation. (See at least Ricci ¶¶ 117, 123-124, and 650-651, which disclose that “the second vehicle detects the anomaly based on a deviation from a planned route of travel.” This “deviation from a planned route of travel” reads on the selected trajectory being different from the current trajectory, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Lee-Rahimi by detecting anomalies based on deviations from planned travel routes as taught by Ricci, because if detected anomalies occur because of an accident or emergency, other vehicles in the “directions to avoid the accident or emergency” (see at least Ricci ¶¶ 117-118).
Regarding claim 20:
	Lee in combination with Rahimi discloses the “non-transitory computer-readable medium of claim 15,” and Lee further discloses “updating underlying vehicle interactions of the encounter models based on the real-time data.” (See at least Lee col. 1 l. 35-col. 2 l. 6, col. 2 ll. 11-29, col. 5 ll. 17-44, col. 7 ll. 8-29, and col. 11 ll. 46-64, which disclose that the system continuously uses new vehicle information to predict possible vehicle routes and associated collision risks with each possible route.)
	Lee in combination with Rahimi does not explicitly disclose “detecting a real-time anomaly when a policy of the vehicle interaction machine learning model selects a trajectory that differs from that of a current trajectory of the vehicle-of-interest with respect to one or more other vehicles in the encounter model.” However, Ricci does teach this limitation. (See at least Ricci ¶¶ 117, 123-124, and 650-651, which disclose that “the second vehicle detects the anomaly based on a deviation from a planned route of travel.” This “deviation from a planned route of travel” reads on the selected trajectory being different from the current trajectory, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Lee-Rahimi by detecting anomalies based on deviations from planned travel routes as taught by Ricci, because if detected anomalies occur because of an accident or emergency, other vehicles in the traffic system can be alerted with “directions to avoid the accident or emergency” (see at least Ricci ¶¶ 117-118).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following references were not relied upon in the prior art rejections, they are still relevant to applicant’s disclosure.
Styler et al. (US-2019/0101924-A1) discloses the detection of anomalies in autonomous vehicles, based on comparing predicted trajectories with actual trajectories.
“Autonomous Vehicles Safe-Optimal Trajectory Selection Based on Big Data Analysis and Predefined User Preferences” by Najada et al. discloses using real-time data in a model that plans safe trajectories for autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662